*590The court properly exercised its discretion when it denied appellant’s request to convert the proceeding to a person in need of supervision proceeding, and instead adjudicated him a juvenile delinquent and placed him on probation. An 18-month period of probation was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), given the seriousness of the underlying offenses, appellant’s lack of remorse and denial of responsibility, and the recommendations by the Probation Department and a psychologist that he be placed on probation. Concur — Tom, J.E, Friedman, Sweeny, Moskowitz and DeGrasse, JJ.